Exhibit 10.1

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS WARRANT NOR
THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE WARRANT AND THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE WARRANT OR THE SECURITIES INTO WHICH
THIS WARRANT IS EXERCISABLE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B)
AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE WARRANT
AND THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE MAY BE PLEDGED
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE WARRANT OR THE SECURITIES INTO WHICH THIS WARRANT IS
EXERCISABLE.

CANO PETROELUM, INC.

WARRANT TO PURCHASE COMMON STOCK

No. W-

 

September 6, 2006

 

Void After March 6, 2008

THIS CERTIFIES THAT, for value received,                          , with its
principal office at
                                                                                                                 ,
or its successors and permitted assigns (the “Holder”), is entitled to subscribe
for and purchase at the Exercise Price (defined below) from Cano Petroleum,
Inc., a Delaware corporation, with its principal office at 801 Cherry St., Suite
3200, Fort Worth, Texas 76102 (the “Company”) up to           shares of the
common stock of the Company, par value $.0001 per share (the “Common Stock”),
subject to adjustment as provided herein.  This Warrant is one of a series of
Warrants being issued pursuant to the terms of the Securities Purchase
Agreement, dated August 25, 2006, among the Company and the original Holder of
this Warrant and the other parties named therein (the “Purchase Agreement”). 
Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Purchase Agreement.

1.                                      DEFINITIONS.  As used herein, the
following terms shall have the meanings ascribed to them below:


--------------------------------------------------------------------------------




(a)                                  “Exercise Period” shall mean the period
commencing 180 days after the date hereof and ending March 6, 2008 at 5:00 p.m.
Eastern Standard Time, unless sooner exercised or terminated as provided below.

(b)                                  “Exercise Price” shall mean $4.79 per
share, subject to adjustment pursuant to Section 5 below.

(c)                                  “Warrant Shares” shall mean the shares of
the Common Stock issued upon exercise of this Warrant, subject to adjustment
pursuant to the terms herein, including but not limited to adjustment pursuant
to Section 5 below.

2.                                      EXERCISE OF WARRANT.

2.1                               Method of Exercise.  The rights represented by
this Warrant may be exercised in whole or in part at any time during the
Exercise Period, by delivery of the following to the Company at its address set
forth above (or at such other address as it may designate by notice in writing
to the Holder):

(a)                                  an executed Notice of Exercise in the form
attached hereto;

(b)                                  payment of the Exercise Price either (i) in
cash or by check or wire transfer of immediately available funds, or
(ii) pursuant to a Cashless Exercise, as described below; and

(c)                                  this Warrant.

Upon the exercise of the rights represented by this Warrant, shares of Common
Stock shall be issued for the Warrant Shares so purchased, and shall be
registered in the name of the Holder or persons affiliated with the Holder, if
the Holder so designates, within a reasonable time after the rights represented
by this Warrant shall have been so exercised and shall be issued in certificate
form and delivered to the Holder, if so requested.

The person in whose name any Warrant Shares are to be issued upon exercise of
this Warrant shall be deemed to have become the holder of record of such shares
on the date on which this Warrant was surrendered and payment of the Exercise
Price was made, irrespective of the date of issuance of the shares of Common
Stock, except that, if the date of such surrender and payment is a date when the
stock transfer books of the Company are closed, such person shall be deemed to
have become the holder of such shares at the close of business on the next
succeeding date on which the stock transfer books are open.

2.2                               Cashless Exercise.  Notwithstanding any
provisions herein to the contrary, if, at any time during the Exercise Period,
the Current Market Price (as defined below) of one share of Common Stock is
greater than the Exercise Price (at the date of calculation as set forth below),
in lieu of exercising this Warrant by payment of cash, the Holder may exercise
this Warrant by a cashless exercise by surrender of this Warrant at the
principal office of the Company together with the properly endorsed Notice of
Exercise and the Company shall issue to the Holder a number of shares of Common
Stock computed using the following formula:

2


--------------------------------------------------------------------------------




 

X =

 

Y (B-A)

 

 

 

B

 

 

 

 

 

Where:                                                         X =

 

the number of shares of Common Stock to be issued to the Holder.

 

 

 

Y =

 

the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.

 

 

 

A =

 

the Exercise Price.

 

 

 

B =

 

the Current Market Price of one share of Common Stock.

 

“Current Market Price” means on any particular date:

(a)                                  if the Common Stock is traded on the Nasdaq
Capital Market, the Nasdaq Global Market or the Nasdaq Global Select Market, the
average of the closing prices of the Common Stock on such market over the five
trading days ending immediately prior to the applicable date of valuation;

(b)                                  if the Common Stock is traded on any
registered national stock exchange but is not traded on the Nasdaq Capital
Market, the Nasdaq Global Market or the Nasdaq Global Select Market, the average
of the closing prices of the Common Stock on such exchange over the five trading
days ending immediately prior to the applicable date of valuation

(c)                                  if the Common Stock is traded
over-the-counter, but not on the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market or a registered national stock exchange,
the average of the closing bid prices over the 30-day period ending immediately
prior to the applicable date of valuation; and

(d)                                  if there is no active public market for the
Common Stock, the value thereof, as determined in good faith by the Board of
Directors of the Company upon due consideration of the proposed determination
thereof by the Holder.

2.3                               Partial Exercise.  If this Warrant is
exercised in part only, the Company shall, upon surrender of this Warrant,
execute and deliver, within 10 days of the date of exercise, a new Warrant
evidencing the rights of the Holder, or such other person as shall be designated
in the Notice of Exercise, to purchase the balance of the Warrant Shares
purchasable hereunder.  In no event shall this Warrant be exercised for a
fractional Warrant Share, and the Company shall not distribute a Warrant
exercisable for a fractional Warrant Share.  Fractional Warrant Shares shall be
treated as provided in Section 6 hereof.

2.4                                 Delivery.  Certificates for shares purchased
hereunder shall be transmitted by the transfer agent of the Company to the
Holder by crediting the account of the Holder’s prime broker with the Depository
Trust Company through its Deposit Withdrawal Agent Commission system if the
Company is a participant in such system (and so long as the legend may be
removed in accordance with Section 2(h) of the Purchase Agreement), and
otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise.

3


--------------------------------------------------------------------------------




3.                                      COVENANTS OF THE COMPANY.

3.1                               Covenants as to Warrant Shares.  The Company
covenants and agrees that if at any time during the Exercise Period the number
of authorized but unissued shares of Common Stock shall not be sufficient to
permit exercise of this Warrant, the Company will take such corporate action as
may, in the opinion of its counsel, be necessary to increase its authorized but
unissued shares of Common Stock (or other securities as provided herein) to such
number of shares as shall be sufficient for such purposes.

3.2                               No Impairment.  Except and to the extent as
waived or consented to by the Holder or otherwise in accordance with Section 10
hereof, the Company will not, by amendment of its Certificate of Incorporation
(as such may be amended from time to time), or through any means, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Warrant and in the taking of
all such action as may be necessary or appropriate in order to protect the
exercise rights of the Holder against impairment.

3.3                               Notices of Record Date.  In the event of any
taking by the Company of a record of the holders of any class of securities for
the purpose of determining the holders thereof who are entitled to receive any
dividend (other than a cash dividend which is the same as cash dividends paid in
previous quarters) or other distribution, the Company shall mail to the Holder,
at least ten days prior to the date specified herein, a notice specifying the
date on which any such record is to be taken for the purpose of such dividend or
distribution.

4.                                      REPRESENTATIONS OF HOLDER.

4.1                               Acquisition of Warrant for Personal Account. 
The Holder represents and warrants that it is acquiring the Warrant and the
Warrant Shares solely for its account and not with a present view toward the
public or distribution of said Warrant or Warrant Shares or any part thereof and
has no intention of selling or distributing said Warrant or Warrant Shares or
any arrangement or understanding with any other persons regarding the sale or
distribution of said Warrant or the Warrant Shares.  The Holder will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) the Warrant except in accordance with the Securities Act and will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) the Warrant Shares except in accordance with the Securities Act.

4.2                               Securities Are Not Registered.

(a)                                  The Holder understands that the offer and
sale of the Warrant or the Warrant Shares have not been registered under the
Securities Act on the basis that no distribution or public offering of the stock
of the Company is to be effected.  The Holder realizes that the basis for the
exemption may not be present if, notwithstanding its representations, the Holder
has a present intention of acquiring the securities for a fixed or determinable
period in the

4


--------------------------------------------------------------------------------




future, selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities.  The Holder has no
such present intention.

(b)                                  The Holder recognizes that the Warrant and
the Warrant Shares must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available.  The Holder recognizes that the Company has no obligation to register
the Warrant or, except as provided in the Purchase Agreement, the Warrant
Shares, or to comply with any exemption from such registration.

(c)                                  The Holder is aware that neither the
Warrant nor the Warrant Shares may be sold pursuant to Rule 144 adopted under
the Securities Act unless certain conditions are met, including, among other
things, the existence of a public market for the shares, the availability of
certain current public information about the Company, the resale following the
required holding period under Rule 144 and the number of shares being sold
during any three month period not exceeding specified limitations.  Holder is
aware that any such sale made in reliance on Rule 144, if Rule 144 is available,
may be made only in accordance with the terms of Rule 144.

4.3                               Disposition of Warrant and Warrant Shares. 
Holder understands that this Warrant and until such time as the resale of the
Warrant Shares have been registered under the 1933 Act as contemplated by the
Registration Rights Agreement, the stock certificates representing the Warrant
Shares, except as set forth below, shall bear any legend as required by the
“blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of this
warrant or such stock certificates):

[NEITHER THE ISSUANCE AND SALE OF THIS WARRANT NOR THE SECURITIES INTO WHICH
THIS WARRANT IS EXERCISABLE HAVE BEEN][THE SECURITIES REPRESENTED BY THIS
CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE 1933 ACT IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

The legend set forth above shall be removed and the Company shall issue this
Warrant or a certificate without such legend to the holder of the Warrant Shares
upon which it is stamped, if,

5


--------------------------------------------------------------------------------




unless otherwise required by state securities laws, (i) the Warrant or such
Warrant Shares, as applicable, are registered for resale under the 1933 Act,
(ii) in connection with a sale, assignment or other transfer, such holder
provides the Company with an opinion of counsel, in a generally acceptable form,
to the effect that such sale, assignment or transfer of the Warrant or the
Warrant Shares, as applicable, may be made without registration under the
applicable requirements of the 1933 Act, or (iii) such holder provides the
Company with reasonable assurance that the Warrant or the Warrant Shares, as
applicable can be sold, assigned or transferred pursuant to Rule 144(k).

5.                                      ADJUSTMENT OF EXERCISE PRICE.  In the
event of changes in the outstanding Common Stock of the Company by reason of
stock dividends, split-ups, recapitalizations, reclassifications, combinations
or exchanges of shares, separations, reorganizations, liquidations, or the like
(other than as set forth in Section 7), the number and class of shares available
under the Warrant in the aggregate and the Exercise Price shall be
correspondingly adjusted to give the Holder, on exercise for the same aggregate
Exercise Price, the total number, class, and kind of shares as the Holder would
have owned had the Warrant been exercised prior to the event and had the Holder
continued to hold such shares until after the event requiring adjustment.  The
form of this Warrant need not be changed because of any adjustment in the
number, class, and kind of shares subject to this Warrant.  The Company shall
promptly provide a certificate from its Chief Executive Officer notifying the
Holder in writing of any adjustment in the Exercise Price and/or the total
number, class, and kind of shares issuable upon exercise of this Warrant, which
certificate shall specify the Exercise Price and number, class and kind of
shares under this Warrant after giving effect to such adjustment.

6.                                      FRACTIONAL SHARES.  No fractional shares
shall be issued upon the exercise of this Warrant as a consequence of any
adjustment pursuant hereto.  All Warrant Shares (including fractions) issuable
upon exercise of this Warrant may be aggregated for purposes of determining
whether the exercise would result in the issuance of any fractional share.  If,
after aggregation, the exercise would result in the issuance of a fractional
share, the Company shall, in lieu of issuance of any fractional share, pay the
Holder otherwise entitled to such fraction a sum in cash equal to the product
resulting from multiplying the Current Market Price of the Common Stock on the
date of exercise of the Warrant by such fraction.

7.                                      CERTAIN EVENTS.  In the event of, at any
time during the Exercise Period, any capital reorganization, or any
reclassification of the capital stock of the Company (other than a change in par
value or from par value to no par value or no par value to par value or as a
result of a stock dividend or subdivision, split-up or combination of shares),
or the consolidation or merger of the Company with or into another corporation
(other than a merger solely to effect a reincorporation of the Company into
another state), in each case, in which the stockholders of the Company
immediately prior to such capital reorganization, reclassification,
consolidation or merger, will hold less than a majority of the outstanding
shares of the Company or resulting corporation immediately after such capital
reorganization, reclassification, consolidation or merger, or the sale or other
disposition of all or substantially all of the properties and assets of the
Company and its subsidiaries, taken as a whole, in its entirety to any other
person, other than sales or other dispositions that do not require stockholder
approval (each, an “Event”), then, as a condition of such Event, lawful and
adequate provision shall be made whereby each Holder shall thereafter have the
right to purchase and receive upon the basis and upon the terms and conditions
herein specified and in lieu of the Warrant Shares immediately theretofore
issuable

6


--------------------------------------------------------------------------------




upon exercise of the Warrant, such shares of stock, securities or assets as
would have been issuable or payable with respect to or in exchange for a number
of Warrant Shares equal to the number of Warrant Shares immediately theretofore
issuable upon exercise of the Warrant, had such Event not taken place, and in
any such case appropriate provision shall be made with respect to the rights and
interests of each Holder to the end that the provisions hereof (including,
without limitation, provision for adjustment of the Exercise Price) shall
thereafter be applicable, as nearly equivalent as may be practicable in relation
to any shares of stock, securities or assets thereafter deliverable upon the
exercise hereof.  The Company shall not effect any such Event unless prior to or
simultaneously with the consummation thereof the successor corporation (if other
than the Company) resulting from such consolidation or merger, or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the Holder, at
the last address of the Holder appearing on the books of the Company, such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, the Holder may be entitled to purchase, and the other obligations
under this Warrant.  The provisions of this Section 7 shall similarly apply to
successive reorganizations, reclassifications, consolidations, mergers, sales,
transfers or other dispositions.

8.                                      LIMITATION ON BENEFICIAL OWNERSHIP.  The
Company shall not effect any exercise of the Warrant, and the older shall not
have the right to exercise any of the Warrant, to the extent that after giving
effect to such exercise, the beneficial owner of such shares (together with such
person’s affiliates) would have acquired, through exercise of the Warrant or
otherwise, beneficial ownership of a number of shares of common stock that
exceeds the percentage, if any, set forth opposite the Holder’s name in column
(8) of the schedule of buyers to the securities purchase agreement (“maximum
percentage”) of the number of shares of common stock outstanding immediately
after giving effect to such conversion.  For purposes of this Section 8,
beneficial ownership shall be calculated in accordance with section 13(d) of the
Securities Exchange Act of 1934, as amended.  For purposes of this Section 8, in
determining the number of outstanding shares of common stock, the Holder may
rely on the number of outstanding shares of common stock as reflected in (1) the
Company’s most recent Form 10-K, Form 10-KSB, Form 10-Q, Form 10-QSB or Form
8-K, as the case may be, (2) a more recent public announcement by the Company,
or (3) any other notice by the Company or the transfer agent setting forth the
number of shares of Common Stock outstanding.  for any reason at any time, upon
the written request of the Holder, the Company shall within one (1) business day
following the receipt of such notice, confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding.  In any case, the
number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including the Warrant, by the Holder and
its affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  By written notice to the Company, the Holder may
from time to time increase or decrease the maximum percentage to any other
percentage specified in such notice; provided that (i) any such increase will
not be effective until the sixty-first (61st) day after such notice is delivered
to the Company, and (ii) any such increase or decrease will apply only to the
Holder providing such written notice.  Notwithstanding the foregoing, if the
Holder has elected “no limit” in column (8) of the Schedule of Buyers to the
Securities Purchase Agreement, the limitations set forth in this Section 8 shall
not be applicable to Holder.

7


--------------------------------------------------------------------------------




9.                                      STOCKHOLDER RIGHTS.  This Warrant in and
of itself shall not entitle the Holder to any voting rights or other rights as a
stockholder of the Company.

10.                               LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. 
If this Warrant is lost, stolen, mutilated or destroyed, the Company may, on
such terms as to indemnity or otherwise as it may reasonably impose (which
shall, in the case of a mutilated Warrant, include the surrender thereof), issue
a new Warrant of like denomination and tenor as the Warrant so lost, stolen,
mutilated or destroyed.  Any such new Warrant shall constitute an original
contractual obligation of the Company, whether or not the allegedly lost,
stolen, mutilated or destroyed Warrant shall be at any time enforceable by
anyone.

11.                               MODIFICATIONS AND WAIVER.  This Warrant and
any provision hereof may be changed, waived, discharged or terminated only by an
instrument in writing signed by the Company and (i) Purchasers holding Warrants
representing a majority of the number of Warrant Shares then issuable upon
exercise of the then unexercised Warrants, provided, however, that such
modification, amendment or waiver is made with respect to all unexercised
Warrants issued pursuant to the Purchase Agreement and does not adversely affect
the Holder without adversely affecting all holders of Warrants in a similar
manner; or (ii) the Holder.

12.                               NOTICES, ETC.  All notices required or
permitted hereunder shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed email, telex or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (c) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one business day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt.  All communications shall be sent to the Company at the address listed
on the signature page and to the Holders at the addresses on the Company
records, or at such other address as the Company or Holder may designate
pursuant to this Section 11.

13.                               ACCEPTANCE.  Receipt of this Warrant by the
Holder shall constitute acceptance of and agreement to all of the terms and
conditions contained herein.

14.                               GOVERNING LAW; JURISDICTION; JURY TRIAL.  All
questions concerning the construction, validity, enforcement and interpretation
of this Warrant shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Warrant and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained

8


--------------------------------------------------------------------------------




herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

15.                               DESCRIPTIVE HEADINGS.  The descriptive
headings of the several paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. The language in this Warrant
shall be construed as to its fair meaning without regard to which party drafted
this Warrant.

16.                               SEVERABILITY.  The invalidity or
unenforceability of any provision of this Warrant in any jurisdiction shall not
affect the validity or enforceability of such provision in any other
jurisdiction, or affect any other provision of this Warrant, which shall remain
in full force and effect.

[Signature Page Follows]

9


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of September 6, 2006.

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

 

 

 

 

 

 

Name:

S. Jeffrey Johnson

 

 

 

 

 

 

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

Address:

801 Cherry St., Suite 3200

 

 

 

Fort Worth, Texas 76102

 

 

 

Attention: Morris B. Smith and

 

 

 

James K. Teringo, Jr.

 

 

 

Facsimile: (817) 334-0222

 

10


--------------------------------------------------------------------------------


NOTICE OF EXERCISE

TO:  CANO PETROLEUM, INC.

(1)                                 The undersigned hereby elects to (check one
box only):

o                                    purchase                  shares of the
Common Stock of Cano Petroleum, Inc. (the “Company”) pursuant to the terms of
the attached Warrant, and tenders herewith payment of the exercise price in full
for such shares, together with all applicable transfer taxes, if any.

o                                    purchase the number of shares of Common
Stock of the Company by cashless exercise pursuant to the terms of the Warrant
as shall be issuable upon cashless exercise of the portion of the Warrant
relating to                  shares, and shall tender payment of all applicable
transfer taxes, if any.

(2)                                 Please issue a certificate or certificates
representing said shares of Common Stock in the name of the undersigned or in
such other name as is specified below:

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

(3)                                 The undersigned represents that (i) the
aforesaid shares of Common Stock are being acquired for the account of the
undersigned for investment and not with a view to, or for resale in connection
with, the distribution thereof and that the undersigned has no present intention
of distributing or reselling such shares; (ii) the undersigned is aware of the
Company’s business affairs and financial condition and has acquired sufficient
information about the Company to reach an informed and knowledgeable decision
regarding its investment in the Company; (iii) the undersigned is experienced in
making investments of this type and has such knowledge and background in
financial and business matters that the undersigned is capable of evaluating the
merits and risks of this investment and protecting the undersigned’s own
interests; (iv) the undersigned is aware that the aforesaid shares of Common
Stock may not be sold pursuant to Rule 144 adopted under the Securities Act
unless certain conditions are met and until the undersigned has held the shares
for the number of years prescribed by Rule 144, that among the conditions for
use of the Rule is the availability of current information to the public about
the Company and the Company has not made such information available and has no
present plans to do so; and (v) the undersigned agrees not to make any
disposition of all or any part of the aforesaid shares of Common Stock unless
and until there is then in effect a registration statement under the Securities
Act covering such proposed disposition and such disposition is made in
accordance with said registration statement, or the undersigned has provided the
Company with an opinion of counsel satisfactory to the Company, stating that
such registration is not required.

 

 

 

 

(Date)

 

(Signature)

 

 

 

 

 

 

 

 

(Print name)

 


--------------------------------------------------------------------------------